DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 17-18, 20 and 25-26 are currently under examination. Claims 1-7, 13-16, and 21-24 are withdrawn from consideration. Claims 8-12 and 19 have been cancelled. Claim 17 is amended.
Previous Grounds of Rejection
In the light of the amendments, Regarding claims 17-18, 20 and 25-26,the rejection under 35 U.S.C. 103(a) as being unpatentable over Reynolds et al. (US 2017/0028390 A1), and in view of Abdelhameed et al. (Post-synthetic modification of metal-organic frameworks, University of Aveiro, Department of Chemistry, 2014, submitted by applicants in IDS) is amended as set forth below.
Amended Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 17-18, 20 and 25-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Reynolds et al. (US 2017/0028390 A1), and in view of Abdelhameed et al. (Post-synthetic modification of metal-organic frameworks, University of Aveiro, Department of Chemistry, 2014, submitted by applicants in IDS).
Regarding claim 17, Reynolds et al disclose a method of forming a textile (anchoring points in cotton fabric sample were formed by carboxymethylation, followed by Cu-BTC deposition on cellulose fabric; paragraphs (0105]-[0106]), the method comprising:
carboxymethylation of a surface of the textile (anchoring points in cotton fabric sample were formed by carboxymethylation,; paragraphs [0105]-[0106}); layer-by-layer growth of a tricarboxylate metal-organic framework film (metal-organic frameworks constructed from ligands were grown on surface, i.e. as a film; paragraph [0090]) on the surface (deposition of cupper 1,3,5- benzene tricarboxylate Cu-BTC was performed by sequentially dipping the functionalized cotton fabric sample in the copper acetate solution, followed by the HBTC solution, i.e., layer-by-layer growing ([0091]), and further, alternating exposure to the metal ion containing solution and the a ligand containing solution results in layer by layer growth of crystalline metal-organic framework MOF structures on the surface; paragraphs [0081], [0091], [0108]) of the carboxymethylated surface (anchoring points in cotton fabric sample were formed by carboxymethylation, followed by Cu-BTC deposition on cellulose fabric; paragraphs [0105]-[0106]); and forming metal-organic framework film (metal-organic frameworks constructed from ligands were grown on surface, i.e. as a film; paragraph [0090]).
Reynolds et al. do not disclose forming a modified tricarboxylate metal-organic framework by exposing the tricarboxylate metal-organic framework to an anhydride as per applicant claim 17. However, Abdelhameed discloses forming a modified tricarboxylate metal-organic framework (post-synthetic modification PSM of metal-organic frameworks, as Scheme I.2.9 shows, the reaction of the tricarboxylate 2-amino-1,3,5-benzenetricarboxylate ligands of the Cu3(NH2BTC)2 framework with acetic anhydride (page 28) results in modified tricarboxylate ligands; abstract; page 29, paragraph 2; page 30, Scheme I.2.9) by exposing the tricarboxylate metal-organic framework to an anhydride (as Scheme I.2.9 shows, the reaction of the tricarboxylate 2-amino-1,3,5-benzenetricarboxylate ligands of the Cu3(NH2BTC)2 framework with acetic anhydride results in modified tricarboxylate ligands; page 29, paragraph 2; page 30, Scheme I.2.9). 
Although Abdelhameed does not specific teach the use valeric anhydride as per applicant elected species for anhydride claim 17, the embodiment disclosed by Abdelhameed et al. have overall appearances that are basically the same as the instant claim. They are all have the core structure of anhydride group. The only structure difference between the claimed valeric anhydride compound and the acetic anhydride of Abdelhameed et al. are that the instant claimed valeric anhydride compound has inserted three additional CH2 group to acetic anhydride of Abdelhameed et al. as indicating below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

As we see above, the instant claimed valeric anhydride is a true homologs of the acetic hydride taught by Abdelhameed, the similarity between the chemical structures and properties is sufficiently close that one on ordinary skill in the arts would have been motivated to use the valeric anhydride compound in searching for alkyl carboxylic anhydride. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made See MPEP 2144.09 I-III.
Thus, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by Reynolds et al, in order to have provided for forming a modified tricarboxylate metal-organic framework by exposing the tricarboxylate metal-organic framework to an anhydride, as disclosed by Abdelhameed (Abdelhameed; abstract; page 29, paragraph 2; page 30, Scheme 1.2.9), for adjusting the properties of the metal-organic framework as NO storage material (Abdelhameed; abstract; page 30, paragraph 1).
Further, provided that Reynolds et al. and Abdelhameed both disclose the use of the Cupper benzenetricarboxylate based metal-organic framework (Abdelhameed; abstract; page 29, paragraph 2) (Reynolds et al.; paragraphs [0081], [0091], [0108]) as NO storage material (Abdelhameed; page 30, paragraph 1) (Reynolds et al.; paragraphs [0017]-[0018)), the modification to Reynold's method, of providing for forming a modified tricarboxylate metal-organic framework by exposing the tricarboxylate metal-organic framework to an anhydride, would provide the benefit of adjusting the properties of the metal-organic framework as NO storage material (Abdelhameed; abstract; page 30, paragraph 1).
Regarding claim 18, Reynolds et al. and Abdelhameed, in combination, disclose the method of claim 17, and Reynolds et al further discloses wherein carboxymethylation includes using a solvent comprising water (carboxymethylation was done using 1M solution of sodium chloro acetate, i.e., the solution in water; paragraph [0105]), and in a separate embodiment Reynolds et al. further discloses using a solvent comprising an alcohol (a solution of ligand in DMF: ethanol: water was used for dipping the functionalized cotton fabric; paragraphs [0107[-[0108]). 
Thus, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by Reynolds et al., in order to have provided for a solvent comprising an alcohol, as previously disclosed by Reynolds et al. in a separate embodiment (paragraphs [0107)-{0108)]), for adjusting the properties of the functionalizing cellulose fabric (paragraphs [0105], [0107]-[0108]). Further, provided that in both embodiments Reynolds et al discloses functionalizing of the cellulose fabric (paragraphs [0105], (0107]-[0108]) as NO storage material (paragraphs [0017]-[0018]), the modification to Reynolds's method, of providing for a solvent comprising an alcohol, would provide the benefit of adjusting the properties of the functionalizing cellulose fabric (paragraphs [0105], [0107]-[0108)).
Regarding claims 20, Reynolds et al. and Abdelhameed, in combination, disclose the method of claims 17-18, and Reynolds et al further discloses wherein the layer-by-layer growth includes alternatively dipping the textile in solutions of copper salt and a ligand solution (deposition of cupper 1,3,5- benzene tricarboxylate Cu-BTC was performed by sequentially dipping the functionalized cotton fabric sample in the copper acetate solution, followed by the HBTC solution, i.e., layer-by-layer growing, and further, alternating exposure to the metal ion containing solution and the a ligand containing solution results in layer by layer growth of crystalline metal-organic framework MOF structures on the surface; paragraphs [0081], [0091], [(0108]). Reynolds et al. does not disclose the ligand solution including 2-aminobenzene-1,3,5-tricarboxylic acid as per applicant claim 20. 
However, Abdelhameed teaches post-synthetic modification of UHM-30 having the formula Cu3(NH2BTC)2 (applicant’s elected MOF), obtained from solvothermal reaction of NH2BTC (2-aminobenzene-1,3,5-tricarboxylic acid) with Cu(NO3)2.3H2O (page 29) as the instant claim.
Regarding claims 25-26, Abdelhameed teach performance characteristics of MOFs including activity for methylene blue degradation, photocatalytic degradation of organic compounds and methylene blue photo degradation rate (pages 10, 14, 22, 58, 132 and 134).
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 05/18/2022, with respect to claims 17-18, 20 and 15-26, have been considered but are not persuasive. The examiner would like to take this opportunity to address the Applicant's arguments.
Applicants argued application discloses a number of possible anhydrides. For example, Fig. 1 lists seven different anhydrides including valeric anhydride and homologs of valeric anhydride. Nevertheless, the restriction requirement indicated that the claims to the different anhydride species recite mutually exclusive characteristics of such species, that these species are not obvious variants of each other. Thus, claim 17, which recites valeric anhydride, is not obvious in view of Reynolds in combination with Abdelhameed. Withdrawal of this rejection is respectfully requested (Remarks, pages 1-2).
The Office respectfully disagrees. As the discussion above, Reynolds et al disclose a method of forming a textile (anchoring points in cotton fabric sample were formed by carboxymethylation, followed by Cu-BTC deposition on cellulose fabric; paragraphs (0105]-[0106]), the method comprising:
carboxymethylation of a surface of the textile (anchoring points in cotton fabric sample were formed by carboxymethylation,; paragraphs [0105]-[0106}); layer-by-layer growth of a tricarboxylate metal-organic framework film (metal-organic frameworks constructed from ligands were grown on surface, i.e. as a film; paragraph [0090]) on the surface (deposition of cupper 1,3,5- benzene tricarboxylate Cu-BTC was performed by sequentially dipping the functionalized cotton fabric sample in the copper acetate solution, followed by the HBTC solution, i.e., layer-by-layer growing ([0091]), and further, alternating exposure to the metal ion containing solution and the a ligand containing solution results in layer by layer growth of crystalline metal-organic framework MOF structures on the surface; paragraphs [0081], [0091], [0108]) of the carboxymethylated surface (anchoring points in cotton fabric sample were formed by carboxymethylation, followed by Cu-BTC deposition on cellulose fabric; paragraphs [0105]-[0106]); and forming metal-organic framework film (metal-organic frameworks constructed from ligands were grown on surface, i.e. as a film; paragraph [0090]).
Reynolds et al. do not disclose forming a modified tricarboxylate metal-organic framework by exposing the tricarboxylate metal-organic framework to an anhydride as per applicant claim 17. However, Abdelhameed discloses forming a modified tricarboxylate metal-organic framework (post-synthetic modification PSM of metal-organic frameworks, as Scheme I.2.9 shows, the reaction of the tricarboxylate 2-amino-1,3,5-benzenetricarboxylate ligands of the Cu3(NH2BTC)2 framework with acetic anhydride (page 28) results in modified tricarboxylate ligands; abstract; page 29, paragraph 2; page 30, Scheme I.2.9) by exposing the tricarboxylate metal-organic framework to an anhydride (as Scheme I.2.9 shows, the reaction of the tricarboxylate 2-amino-1,3,5-benzenetricarboxylate ligands of the Cu3(NH2BTC)2 framework with acetic anhydride results in modified tricarboxylate ligands; page 29, paragraph 2; page 30, Scheme I.2.9). 
Although Abdelhameed does not specific teach the use valeric anhydride as per applicant elected species for anhydride claim 17, the embodiment disclosed by Abdelhameed et al. have overall appearances that are basically the same as the instant claim. They are all have the core structure of anhydride group. The only structure difference between the claimed valeric anhydride compound and the acetic anhydride of Abdelhameed et al. are that the instant claimed valeric anhydride compound has inserted three additional CH2 group to acetic anhydride of Abdelhameed et al. as indicating below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

As we see above, the instant claimed valeric anhydride is a true homologs of the acetic hydride taught by Abdelhameed, the similarity between the chemical structures and properties is sufficiently close that one on ordinary skill in the arts would have been motivated to use the valeric anhydride compound in searching for alkyl carboxylic anhydride. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made See MPEP 2144.09 I-III: “II.    HOMOLOGY AND ISOMERISM ARE FACTS WHICH MUST BE CONSIDERED WITH ALL OTHER RELEVANT FACTS IN DETERMINING OBVIOUSNESS  Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).”
Thus, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by Reynolds et al, in order to have provided for forming a modified tricarboxylate metal-organic framework by exposing the tricarboxylate metal-organic framework to an anhydride including the instant claimed valeric anhydride, for adjusting the properties of the metal-organic framework as NO storage material (Abdelhameed; abstract; page 30, paragraph 1).
Further, provided that Reynolds et al. and Abdelhameed both disclose the use of the Cupper benzenetricarboxylate based metal-organic framework (Abdelhameed; abstract; page 29, paragraph 2) (Reynolds et al.; paragraphs [0081], [0091], [0108]) as NO storage material (Abdelhameed; page 30, paragraph 1) (Reynolds et al.; paragraphs [0017]-[0018)), the modification to Reynold's method, of providing for forming a modified tricarboxylate metal-organic framework by exposing the tricarboxylate metal-organic framework to an anhydride, would provide the benefit of adjusting the properties of the metal-organic framework as NO storage material (Abdelhameed; abstract; page 30, paragraph 1).
As such, the rejection of claim 17 as set forth in the office action above, is proper and stands.
The rejection for the remaining claims, 18, 20 and 25-26, were either directly or indirectly dependent thereon stands.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/Primary Examiner, Art Unit 1738